BROCK, Judge.
No exceptions are noted in the Record on Appeal.
“An appeal is itself an exception to the judgment and to any matter appearing on the face of the record proper. . . . *101[R] eview is limited to the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment, and whether the judgment is regular in form and supported by the verdict. But an appeal alone . . . does not present for review the findings of fact or the sufficiency of the evidence to support them.” 1 Strong, N. C. Index 2d, Appeal and Error, § 26, pp. 152-154. Rule 21, Rules of Practice in the Court of Appeals of North Carolina.
In Bryan v. Church, 267 N.C. 111, 147 S.E. 2d 633, the Court said:
“ ‘So it has been stated as a general proposition that the phrase “out of and in the course of the employment” embraces only those accidents which happen to a servant while he is engaged in the discharge of some function or duty which he is authorized to undertake and which is calculated to further, directly or indirectly, the master’s business.’ ”
In our opinion, the determination that the deceased did not sustain an injury by accident arising out of and in the course of his employment is supported by the findings of fact, the correctness of which, due to the state of the record, is not before us on this appeal.
Affirmed.
Judges Morris and Hedrick concur.